[a1015a001.jpg]
Convenience Translation I. Claim Requirements 1. An Executive Board member shall
have a claim for payments pursuant to section II if the company is taken over by
means of 1.1 a Company shareholder giving notice pursuant to § 21 of the German
Securities Trading Act (WpHG) that he, including any votes which are
attributable to him under § 22 of the German Securities Trading Act, owns more
than 50 % of the voting rights in the Company; or 1.2 a shareholder acquiring a
share of the voting rights in the Company which, along with the voting rights
attributable to him under § 22 of the German Securities Trading Act, gives him a
majority of votes equalling more than 50 % of the entitled votes represented by
the share capital of the Company attending an annual shareholder meeting or
would have represented a majority of votes in the last annual shareholder
meeting; or 1.3 a control agreement pursuant to § 291 of the German Stock
Corporation Act (AktG) being concluded with the Company as the subsidiary ; or
1.4 the Company becoming integrated into another company pursuant to §§ 319 et
seq. of the German Stock Corporation Act; or 1.5 the Company being merged
pursuant to § 2 of the German Reorganization Act (UmwG) with another legal
entity unless the value of the other legal entity as shown by the agreed
exchange ratio is less than 50 % of the Compan and the Employment Agreement of
the Executive Board member is prematurely terminated due to the fact that within
nine months following a takeover under



--------------------------------------------------------------------------------



 
[a1015a002.jpg]
Page 2 Protection in the Event of a Takeover circumstances set out in nos. 1.1
through 1.5 the Employment Agreement is mutually agreed to be terminated or the
term of the Employment Agreement expires and is not renewed or the Executive
Board member terminates the Employment Agreement pursuant to no. 2. 2. An
Executive Board member is entitled to give notice of termination of his
Employment Agreement in writing up within nine months following a takeover
pursuant to no. 1. Such notice shall have a period of six months expiring at the
end of the month. This right to give notice of termination does not apply if the
office of the Executive Board member is not materially affected by the takeover.
The Executive Board member shall carry the burden of proof for factual
circumstances which render his office as materially affected by the takeover.
Termination of the Employment Agreement is only valid if the terminated
Executive Board member also resigns from his Executive Board office effective as
of termination of the Employment Agreement. II. Payments If the Employment
Agreement of an Executive Board member is terminated under section I, the
following applies: 1. The Executive Board member is entitled to the settlement
payment pursuant to § 14 (1) of the Employment Agreement. 2. In addition, the
Executive Board member shall be entitled to an additional settlement payment,
which shall amount to one annual compensation as calculated in accordance with
the calculation method set out in § 14 (2) (b) of the Employment Agreement. Such
additional settlement payment shall not be granted if at the time of the
termination of the Employment Agreement the Executive Board member did not hold
office for at least three years or if, upon termination of his Employment
Agreement, he was not 52 years old or was 63 years or more than 63 years old.
Any compensation payment owed in accordance with § 11 (2) of the Employment
Agreement shall be offset against such additional settlement payment.



--------------------------------------------------------------------------------



 
[a1015a003.jpg]
Page 3 Protection in the Event of a Takeover 3. If the Executive Board member
receives any compensation directly or indirectly in connection with the takeover
from the majority shareholder, the controlling company, or the other legal
entity, the full amount of such compensation shall be offset against payments
under this section II. III. Share Option Program As to the participation in a
Long Term Incentive Plan adopted by the Company, in the event of a takeover of
the Company the rights of the Executive Board members will be based on the
respective plan conditions. ......................, .....................
....................., . ..................... (City) (Date) (City) (Date)
Supervisory Board Chairman Contractual Partner of Linde Aktiengesellschaft



--------------------------------------------------------------------------------



 